Citation Nr: 0908178	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-16 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to February 
1971, including service in Vietnam from February 1970 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's PTSD service 
connection claim.

The Veteran withdrew his request for a Board hearing in 
January 2009.


FINDING OF FACT

The evidence is against a finding that the Veteran engaged in 
combat and there is no credible evidence of his claimed in-
service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim; that VA 
will seek to provide; and that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Veteran was provided with a March 2006 letter in which 
the RO notified him of what evidence was required to 
substantiate his claim for service connection for PTSD.  This 
letter told him what evidence VA would obtain, what evidence 
he was expected to provide, and what assistance VA could 
provide him in obtaining this evidence.  Finally, this letter 
notified him that he should submit any relevant evidence.  
This letter fulfilled the duty to notify under Pelegrini.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran has substantiated his status as a Veteran.  The 
remaining elements of proper Dingess notice were provided in 
the March 2006 letter. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records and private 
treatment records have been obtained.  The Veteran has been 
afforded a VA psychiatric examination, and a relevant medical 
opinion has been obtained.

In a PTSD claim, VA has a duty to assist the Veteran in 
seeking supporting evidence of claimed stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 148-50 (1997).  The Veteran has 
reported that all of his stressors occurred while serving 
with a Special Forces unit in Vietnam.  VA has asked the 
service department to provide records showing all units to 
which the Veteran was assigned.  The service department 
forwarded service personnel records showing these 
assignments.  There are no gaps in the record, but the 
records show no service with the Special Forces unit reported 
by the Veteran.  Inasmuch as the record does not show service 
with the reported unit where all of the stressors reportedly 
occurred, further efforts to verify the stressors would be 
futile. 

As neither the Veteran nor his representative has indicated 
that there is outstanding pertinent evidence, the Board may 
proceed with consideration of the Veteran's claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu v. Derwinski, 2 Vet. App.  at 494-95 
(a lay person may provide eyewitness account of medical 
symptoms). 

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The Board must make a specific finding as to whether or not 
the Veteran actually engaged in combat.  Zarycki v. Brown, 6 
Vet. App. 91 (1993).

In a precedent opinion, dated October 18, 1999, the VA 
General Counsel addressed the issue of determinations as to 
whether a Veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  In pertinent part, this 
opinion noted that the determination of whether or not a 
Veteran engaged in combat with the enemy is not governed by 
the specific evidentiary standards and procedures of 
38 U.S.C.A. § 1154(b), which apply only after combat service 
has been established.  The opinion held that the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Nothing in the language 
or history of that statute suggested a more definite 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis.  Satisfactory proof 
that a Veteran engaged in combat with the enemy depends on 
the facts of each case, requires evaluation of all pertinent 
evidence, and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 
(October 18, 1999).  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a Veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a Veteran engaged in combat may 
include the Veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Analysis

The Veteran's November 1967 entrance and February 1971 
discharge examinations are negative for any relevant 
abnormalities, and he indicated that he was in good health in 
his February 1971 discharge examination.  His remaining 
service treatment records were negative for any symptoms, 
treatments, or diagnoses of PTSD or other psychiatric 
disorder.

The Veteran's service personnel records reveal that he 
underwent basic training at Ft. Gordon, Georgia prior to 
being transferred to Ft. Monmouth, New Jersey for advanced 
individual training.  He remained at Ft. Monmouth until 
January 1969 when he was transferred to Germany for service 
in the 10th Special Forces Group.  In February 1970, the 
Veteran was transferred to Vietnam for service in the 369th 
Signal Battalion, where he remained until he was discharged 
in February 1971.

A private psychological evaluation conducted in April 2006 
reflected the Veteran's reports of attending jump school and 
becoming a Green Beret while stationed in Germany.  He 
reported that he was then assigned to Fort Bragg prior to 
receiving orders for Vietnam.  Once in Vietnam, he was 
assigned to the 369th Signal Battalion for approximately five 
to six weeks before being transferred to the 5th Special 
Forces at Nha Trang.  He reported a variety of combat 
exposure during service with the Special Forces, including 
receiving enemy small arms, artillery, rocket and mortar 
fire, receiving sniper and sapper fire, and engaging the 
enemy in a fire fight.

Three specific "stressor" incidents were reported in the 
April 2006 private psychological evaluation.  The first 
incident involved the Veteran and five other solders 
outrunning and narrowly escaping a platoon of enemy solders 
via a boat, an incident which resulted in the deaths of two 
fellow soldiers.  A second incident involved the Veteran 
witnessing the death of a civilian and his family at the 
hands of enemy troops.  Finally, a third incident involved a 
fellow soldier displaying photos of dead enemy soldiers to 
the Veteran.

The Veteran reported encountering increased psychological and 
emotional difficulties over the past few years, difficulties 
which he attributed to the current situations in Iraq and 
Afghanistan.  Following this April 2006 interview, the 
psychologist diagnosed the Veteran as suffering from PTSD and 
major depression, with mild to moderate symptoms and no 
psychotic features.  The examiner opined that the Veteran had 
no early history of any serious psychiatric, psychological, 
emotional, behavioral or substance related difficulties.

In a May 2006 stressor statement, the Veteran reported being 
one of eight rangers from the 5th Special Forces group that 
was tasked with identifying a possible enemy helicopter 
staging area close to the Cambodian border.  The Veteran 
reported witnessing the death of a civilian and his family at 
the hands of enemy soldiers during this mission.  A second 
incident described the Veteran as being one of five soldiers 
from various units tasked with eliminating a sapper team near 
Can Tho.  During this mission, the soldiers stumbled upon an 
enemy platoon causing them to retreat to a nearby river to be 
rescued by the "brown-water" Navy.  Two soldiers were 
killed during this retreat.

The Veteran reported combat exposure in a July 2006 VA 
psychiatric examination, including the purported incidents in 
which he witnessed the death of a civilian and his family, as 
well as the incident in which he narrowly escaped a platoon 
of enemy soldiers.  He did not report any "personal 
distressors".  The Veteran reported having decreased 
concentration, problems with work interpersonal 
relationships, and getting into frequent arguments with his 
wife.  Following a review of the claims folder, a diagnosis 
of "moderately severe" PTSD was made.

In a May 2007 statement, the Veteran contends that he was re-
assigned to the 5th Special Forces after approximately two 
weeks in Vietnam.  He also contends that his Company 
Commanding Officer (CO), just prior to his discharge, showed 
him completed Purple Heart, Combat Infantryman's Badge (CIB) 
and Bronze Star forms, among others forms.  The CO informed 
the Veteran that these forms would be processed only if he 
reenlisted for an additional six years.  The Veteran 
"declined his offer" and returned home.  Finally, he 
acknowledged that records demonstrating his purported combat 
service likely did not exist.

A May 2007 private psychological interim treatment summary 
indicated that the Veteran had been undergoing weekly 
psychotherapy sessions that focused on symptom amelioration.  
He was reported to obsess and ruminate at night, as well as 
suffer from nightmares related to his Vietnam experiences.  
Diagnoses of PTSD and major depression were continued.

An excerpt from the Vietnam Veterans Memorial Directory of 
Names was also submitted.

The Veteran has a present disability as he has been diagnosed 
by both a VA psychiatrist and a private psychologist as 
suffering from PTSD.

The PTSD diagnoses have been linked by these medical 
professionals to the purported in-service stressors.  The 
Board must next determine whether there is credible 
supporting evidence of the claimed stressors, or whether the 
evidence shows that the Veteran engaged in combat and thus 
needs no supporting evidence for his stressors.

The Veteran's service personnel record is negative for combat 
indicators such as a Purple Heart or a CIB, and his military 
occupational speciality (MOS) of a microwave systems 
repairman does not suggest combat exposure.  

The service treatment records are negative for any injuries 
while in-service and his February 1971 discharge examination 
is negative for any scars or other relevant abnormalities, 
despite the Veteran claiming that he had been qualified to 
receive at least one Purple Heart medal due to his wounds.  
The Veteran claimed to have injured his arm while jumping out 
of a helicopter during a helicopter insertion, however, his 
service treatment records are negative for any complaints, 
treatments, or diagnoses related to an arm or shoulder 
injury.

The Veteran has reported participation in combat while 
serving in a Special Forces unit.  The service department 
records, however, show no service with that unit and that he 
was actually serving with another unit.  Hence, the reports 
of participation in combat are not credible.

In addition, no credible evidence supporting the claimed 
stressors has been presented.  Vietnam casualty records are 
negative for the solider identified as a casualty from one of 
the combat missions reported by the Veteran.  There is no 
record that the Veteran participated in any actions involving 
the 5th Special Forces Group.  The Veteran himself 
acknowledges that documents substantiating his reported 
participation in combat operations likely do not exist.

Based on the lack of a showing that the Veteran participated 
in combat, and of credible supporting evidence of the claimed 
stressors, the preponderance of the evidence is against the 
grant of service connection for PTSD.  That being the case, 
the claim must be denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


